     Case 3:21-cv-00855-MCR-HTC Document 1 Filed 06/17/21 Page 1 of 9




                  UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF FLORIDA


JILL DRAKE,

              Plaintiff,                     Case No.: 3:21-cv-00855
v.

LIFE INSURANCE COMPANY
OF NORTH AMERICA, and
NAVY FEDERAL CREDIT
UNION

          Defendants.
_____________________________/

                              COMPLAINT

        COMES NOW the Plaintiff, JILL DRAKE (hereinafter, “Plaintiff”), by

and through the undersigned attorney, and files this Complaint stating a cause

of action against Defendant, LIFE INSURANCE COMPANY OF NORTH

AMERICA (hereinafter, “Defendant”/“LINA”), and NAVY FEDERAL

CREDIT UNION (hereinafter, “Navy Federal”), alleging as follows::

        1.   This is an action for recovery of benefits under an employee

welfare benefit plan brought pursuant to 29 U.S.C. Section 1001, Et Seq.

(“ERISA”) AGAINST LIFE INSURANCE COMPANY OF NORTH

AMERICA, INC and under the law of Florida. Plaintiff seeks to recover
   Case 3:21-cv-00855-MCR-HTC Document 1 Filed 06/17/21 Page 2 of 9




benefits she claims are due to her under the ERISA governed plan pursuant to

29 U.S.C. §1132(a)(1)(b) (“ERISA”) and under State Law breach of contract

under a “payroll practice” as more particularly described below. More

specifically, Plaintiff seeks Short Term Disability Benefits, long-term disability

benefits, and other benefits under her former employer’s payroll practice and

through the group policy issued by Defendants which she claims have been

wrongfully denied.

                                   PARTIES

      2.     Plaintiff, JILL DRAKE, is and at all times material hereto was, an

adult resident citizen of Escambia County, Florida.

      3.     Defendant LIFE INSURANCE COMPANY OF NORTH

AMERICA, INC. is, and at all times material hereto was, a foreign for-profit

corporation incorporated under the laws of the State of Pennsylvania, and

authorized to engage and engaging in business within the State of Florida,

including the Northern District of Florida.

      4.       Defendant NAVY FEDERAL CREDIT UNION is, and at all

times material was, a Credit Union chartered under the National Credit Union

Act and authorized to engage and engaging in business within the State of

                                        2
   Case 3:21-cv-00855-MCR-HTC Document 1 Filed 06/17/21 Page 3 of 9




Florida, including the Northern District of Florida.

      5.      At all times relevant to this action, Defendant Navy Federal Credit

Union provided insurance short-term disability (“STD”) benefits to Plaintiff

pursuant policy SHD-0985190 (“the Short-Term Plan”).

      6.      At all times relevant to this action, Defendant Life Insurance

Company of North America, Inc. provided insurance long term disability

(“LTD”) benefits and other benefits to Plaintiff pursuant to Life Insurance

Company of North America policy LK- 0980205 (“the Long Term Plan”)

      7.      At all times relevant to this action, the Short-Term Plan and the

Long Term Plan were in full force and effect and Plaintiff was a participant in

both plans.

      8.      Defendants are in possession of all master Plan Documents.

      9.      Defendant LIFE INSURANCE COMPANY OF NORTH

AMERICA is a third party plan administrator or claims fiduciary given

discretion to interpret Plan provisions and is a Plan fiduciary, or alternatively,

is a Plan fiduciary without discretion to interpret Plan provisions.




                                        3
  Case 3:21-cv-00855-MCR-HTC Document 1 Filed 06/17/21 Page 4 of 9




                       BASIS FOR JURISDICTION

      10.     This Court maintains subject matter jurisdiction over this action

pursuant to 29 U.S.C. Section 1132(e) and 28 U.S.C. Section 1331. This Court

maintains supplemental jurisdiction over the State Law claim pursuant to 28

U.S.C. Section 1367(a).

                  FACTS APPLICABLE TO ALL COUNTS

      11.     Plaintiff purchased through her employer, Navy Federal Credit

Union, a contract of salary continuance insurance including STD, LTD, and

other benefits.

      12.     On or before June 3, 2020, Plaintiff became totally disabled from

her “Own Occupation” as defined by the Plan as well as any “Other

Occupation” as defined by the Plan, due to Degenerative Joint Disease,

Neuropathy, Fibromyalgia, and Anxiety         and other exertional and non-

exertional impairments.

            COUNT I - SHORT TERM DISABILITY BENEFITS

      13.     Plaintiff made timely application for STD benefits to Defendant

Navy Federal Credit Union, by and through its plan fiduciary, Defendant

LINA, in compliance with the terms and conditions of such plan and Defendant

                                       4
   Case 3:21-cv-00855-MCR-HTC Document 1 Filed 06/17/21 Page 5 of 9




LINA’s plan fiduciary claim procedure.

       14.         By letter dated October 5, 2020, Defendants or their agents

denied Short Term Disability benefits beyond June 3, 2020.

       15.        Plaintiff timely appealed, and Defendants denied the appeal by

letter dated April 7 , 2021.

       16.        By letter dated June 10, 2021, Defendants or their agents denied

that appeal.

       17.        Plaintiff continues to suffer from Degenerative Joint Disease,

Neuropathy, Fibromyalgia, and Anxiety            and other exertional and non-

exertional impairments which render her disabled from her “Own Occupation”

as defined by the Plan Language.

       18.         Plaintiff has exhausted all available administrative remedies

afforded by the Plan and has otherwise complied with all conditions precedent

to this action.

       19.        Defendants’ denials of Plaintiff’s claim for STD benefits was

arbitrary and capricious, constituted abuse of Defendants’ discretion under the

Plan, and derogated Plaintiff’s right to disability benefits under the terms of the

Plan and was contrary to Florida Law.

                                          5
   Case 3:21-cv-00855-MCR-HTC Document 1 Filed 06/17/21 Page 6 of 9




       20.         Pursuant to the terms and conditions of Defendant’s STD

benefit plan, Defendants breached the terms and conditions of its employment

agreement insuring Plaintiff for Short Term Disability Benefits.

       21.       As a direct, proximate, and foreseeable result of Defendants’

breach of the employment agreement, Plaintiff has incurred the loss of

disability Insurance Benefits, and other fringe benefits that were provided

through Short Term Disability Benefit payroll deductions.

       22.       Pursuant to Florida Law, including, but not limited to Florida

Statutes Title XXXVII, Section 627.428, Navy Federal is liable to pay all

reasonable attorney’s fees incurred in the successful prosecution of the

aforesaid Short Term Disability Benefits Plan and collateral insurance and

other employment benefits derived from such benefit eligibility, or Florida

Statutes Title XXXI, Section 448.08, to the extent such benefits are wages

under Defendant Navy Federal’s salary continuance plan.

       WHEREFORE, Plaintiff demands judgment for damages against Navy

Federal, costs of this action, prejudgement interest on all economic losses,

attorney’s fees, prejudgment interest on all attorney’s fees, and a trial by jury

on all issues so triable.

                                       6
  Case 3:21-cv-00855-MCR-HTC Document 1 Filed 06/17/21 Page 7 of 9




                       COUNT II - LTD BENEFITS

      23.    Plaintiff timely made application for LTD and other benefits

available under the employer sponsored plan by letter dated December 15,

2020, which was delivered via U.S. Mail Return Receipt Requested.

      24. An employee of the Defendant signed for receipt of the application

on December 21, 2020.

      25.     Defendant never acknowledged receipt of the LTD application.

      26.    On February 26, 2021, Plaintiff re-sent the LTD application via

U.S. Mail Return Receipt Requested.

      27.       An employee of the Defendant signed for receipt of the

application on March 8, 2021.

      28.      Defendant never acknowledged receipt of this application nor

took any action required of a fiduciary to review this claim for benefits.

      29.       29 C.F.R. 2560.503-19(f)(iii)(3) allows a maximum of one

hundred and five (105) days for a carrier to make a decision regarding a

claimants eligibility for disability benefits under a plan governed by 29 U.S.C

1001 et seq.(ERISA).

      30.        April 5, 2021 marks the one hundred and fifth (105th) day

                                       7
   Case 3:21-cv-00855-MCR-HTC Document 1 Filed 06/17/21 Page 8 of 9




following Defendant’s confirmed receipt of Plaintiff’s application for LTD

benefits under the Plan, and LINA has not rendered a decision, thus the

application for benefits is due to be deemed denied by Defendant, and further

administrative review was thereby waived by the Defendant, in that no decision

on which such further appeals would be premised was made as required by

federal law.

      31.      Plaintiff continues to suffer from Degenerative Joint Disease,

Neuropathy, Fibromyalgia, and Anxiety         and other exertional and non-

exertional impairments which render him disabled from his “Own Occupation”

as well as “Any Occupation” as defined by the Plan language.

      32.        Plaintiff has exhausted all available administrative remedies

afforded by the Plan and has otherwise complied with all conditions precedent

to this action, in that Defendant LINA’s failure to render a decision Plaintiff’s

LTD application constituted a waiver of any applicable further administrative

remedies under the Plan.

      33.       Each of Defendant’s deemed denials of Plaintiff’s claims for

LTD benefits and all other benefits were arbitrary and capricious, constituted

abuse of Defendant’s discretion under the Plan, and derogated Plaintiff’s right

                                       8
   Case 3:21-cv-00855-MCR-HTC Document 1 Filed 06/17/21 Page 9 of 9




to disability benefits under the terms of the Plan.

      WHEREFORE, Plaintiff prays for a judgment against the Defendant for

all Plan benefits owing at the time of said judgment, pre-judgment interest,

attorney’s fees, costs of this action, and all other relief deemed just and proper

by the Court.



      Dated this 17th day of June, 2021.




                                         Respectfully submitted,

                                         /s/ R. Ian MacLaren
                                         R. Ian MacLaren, Esq.
                                         Florida Bar No.: 47743
                                         i.maclaren@solowaylawfirm.com
                                         Daniel M. Soloway, Esq.
                                         Florida Bar No.: 508942
                                         d.soloway@solowaylawfirm.com
                                         Soloway Law Firm
                                         1013 Airport Blvd
                                         Pensacola, FL 32504
                                         (850) 471-3300 (T)
                                         (850) 471-3392 (P)
                                         Counsel for Plaintiff



                                        9
